Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s invention consists of s kyphoplasty cannula (shown in Fig. 1-2) which includes a shaft extending between opposite first and second end surfaces a scoop at the second end surface having first and second side walls with top surfaces that extend parallel to one another and an arcuate inner surface.  The arcuate inner surface of the scoop has a first, second, and third portion between the first and second portions, the third portion includes a rib having a curvature less than the curvature of the first and second portions.   The rib has an arcuate inner surface that is continuous with the inner surface of the scoop and a convex outer surface that is continuous with the outer surface of the scoop.  The scoop has an arcuate inner surface between the second end of the shaft and the rib which has a continuous radius of curvature between the top surfaces of the side walls.
The Smith et al (US Patent 20140235997A1), Ritland (US Patent Pub. 20030236447A1), Dean (US Patent Pub. 20170164978A1), and Foley et al (US Patent 6425859B1) references were used to reject the claims.  However, both the Smith and Dean references while demonstrating a cannula with a scoop do not recite wherein the scoop has only a single rib therein as disclosed in the claims.  Therefore, Ritland and Foley references were used to demonstrate a rib having an arcuate inner surface and a convex outer surface as disclosed in the claims.  However, both the Ritland and Foley references disclose wherein the rib extends the entire length of the scoop area to ensure that the tool/device inserted therein is properly guided through the cannula. Therefore, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/MARCELA I. SHIRSAT/Primary Examiner, Art Unit 3775